DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 12 are objected to because of the following informalities: 
Regarding claim 5, “top surface” should read –the top surface--  
Regarding claim 12, “between a moving frame and a stationary frame” should read –between the moving frame and the stationary frame—
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Garth (EP 0421007), hereinafter Garth or, in the alternative, under 35 U.S.C. 103 as obvious over Garth.
Regarding claim 1, Garth teaches a device (Figs. 5-7) for selecting a tidal volume to be delivered to a patient (Figs. 7-11, Col. 9: lines 2-58, Garth discloses various means for limiting the volume) comprising:
a stationary frame (Fig. 6: 45);
a moving frame (See below) which at least partially encloses the stationary frame (See below, the moving frame covers the stationary frame);
a bellows (Fig. 6: 43) comprising two opposing ends (See below), a first opposing end coupled to the stationary frame (see below) and a second opposing end coupled to the moving frame(see below );
a slide selector disposed between the moving frame and the stationary frame (Fig. 11: slide selector 87, 88 and 90, the stationary frame is between the end 90 and 87);
an oxygen valve coupled to the second opposing end of the bellows (filling valve 46, Figs. 5 and 6, the filling valve allows gas in which contains oxygen, the valve connects to the interior of the bellows and so is indirectly coupled to the bellows); and 
a patient valve coupled to the stationary frame (Fig. 6: 47, Col. 6: lines 45-47). 
If Applicant does not agree that Garth teaches an oxygen valve coupled to the moving frame, Garth teaches in another embodiment (Figs. 1 and 2) an oxygen valve (36) which is coupled to the bellows.
	It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the location of the oxygen valve to the bellows rather than the stationary frame since either location would have provided the ability to provide oxygen to the interior of the bellows and Garth teaches that any location for the oxygen valve which provides oxygen to the interior is acceptable. (Col. 6: lines 55-58)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 7, Garth teaches the device of claim 1, and further teaches wherein the bellows is in fluidic communication with a hollow volume defined within the stationary frame (fig. 6, bellows is in communication with the interior of the stationary frame since the air is forced out outflow port 47) and with the oxygen valve coupled to the moving frame. (Fig. 6, the valve 46 refills the bellows and so is in fluid communication with the bellows, Col. 6: line 50 – line 56).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Garth in view of Farmer et al (US 9,861,775), hereinafter Farmer.
Regarding claim 2, Garth teaches the device of claim 1, but does not disclose wherein the slide selector is selectively coupled to a plurality of teeth disposed on the moving frame. 
a slide selector configured to interact with a plurality of teeth. (Figs. 14 and 15a and 15b, Col. 8: lines 10-22)
It would have been obvious to a person of ordinary skill in the art to have provided Garth with a plurality of teeth as taught by Farmer to lock the slide adjuster into a particular position on the moving frame. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garth in view of Jansson et al (US. Pat. No. 5,345,929), hereinafter Jansson. 
Regarding claim 8, Garth teaches the device of claim 1, but does not teach wherein the stationary frame comprises a handle and wherein the moving frame comprises a traverse, the traverse comprising a concave interior configured to accommodate a protrusion disposed on the handle. 
However, Jansson teaches a resuscitation device (fig. 2) wherein the moving frame comprises a traverse (Fig. 2: point at which the person holds the device) and wherein the stationary frame (Fig. 1: bottom of device) comprises a handle (Fig. 1: handle) the traverse comprising a concave surface to accommodate s protrusion on the handle. (the traverse has an opening for the handle to be held, Figs. 1 and 2)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Garth with the handle and traverse of Jansson so that the device may be carried. 

Claims 11, are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 9,861,775), hereinafter Farmer in view of Halpern (US 2009/0145437), hereinafter Halpern. 
Regarding claim 11, Farmer teaches a method for adjusting a tidal volume delivered to a patient by a user with a device (Figs. 1-17, Col. 3: lines 5-15), the method comprising: 
actuating a slide selector (Col. 7: lines 5-25, Fig. 14c: 38’) disposed between a moving frame (Fig. 13: 24) and a stationary frame (Fig. 11: 22 and 30) of the device (See figures 1, 2a, 2c, the slide selector is disposed between the moving frame and the stationary frame);
disposing the moving frame at a first position relative to a stationary frame as dictated by the position of the slide selector(Col. 8: lines 5-20, the moving frame position is set by the volume limiting arm);
moving the moving frame in a proximal direction toward the patient to a second positon relative to the stationary frame; (Col. 8: lines 30-35);
delivering a volume of oxygen to the patient from a bellows coupled between the moving frame and the stationary frame (Fig. 16: bellows 27 coupled between moving frame 24 and stationary frame 22);
moving the moving frame in a distal direction away from the patient back to the first position relative to the stationary frame (Fig. 16: bellows 27 coupled between moving frame 24 and stationary frame 22); and 
refilling the bellows with a new volume of oxygen. (Col. 8: lines 30-35, air is drawn back into the bellows).
Farmer teaches adjusting the tidal volume based on the size of a patient (Col. 1: lines 5-10) but does not teach estimating a weight of a patient;
However Halpern teaches an adjustable manual ventilation device (abstract) which discloses adjusting the device based on an estimation of the patient’s weight. (Paragraph 99)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the method of Garth to include estimating a body weight as taught by Halpern in order to determine the appropriate volume delivery setting for the device. 

Regarding claim 15, Farmer in view of Halpern teaches the method of claim 11, and Farmer further teaches wherein moving the moving frame in a proximal direction toward the patient to a second position relative to the stationary frame comprises compressing the bellows disposed between the moving frame and the stationary frame.  (Col. 5: lines 20-25, Col. 7:lines 40-45, Col. 8: lines 30-35, Fig. 6a shows fully closed position)

Regarding claim 18, Farmer in view of Halpern teaches the method of claim 11, and Farmer further teaches wherein moving the moving frame in a distal direction away from the patient relative to the stationary frame comprises allowing the bellows to expand and push the moving frame distally away from the stationary frame. (allowing the moving frame to move back to its open position, Col. 8: lines 33-35, the top plate resets itself)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 9,861,775), hereinafter Farmer in view of Halpern (US 2009/0145437), hereinafter Halpern, and further in view of Lau et al (US 2008/0015475), hereinafter Lau.
Regarding claim 17, Farmer in view of Halpern teaches the method of claim 11, and Famer further teaches wherein delivering a volume of oxygen to the patient from a bellows coupled between the moving frame and the stationary frame comprises directing the volume of oxygen from an oxygen valve through a hollow volume defined within the stationary frame (Col. 5: lines 50-65, inflow chamber 54) and into a patient valve coupled to the stationary frame. (Fig. 14: 64: col. 6: lines 1-10)
Farmer does not teach the oxygen valve integrated into the bellows.
However, Lau et al teaches a manual resuscitation device (Fig. 1, Abstract) with an oxygen valve integrated into the bellows. (Paragraph 24, breathable gas inlet 34)


Regarding claim 20, Farmer in view of Halpern teaches the method of claim 11, and Farmer teaches connecting to an oxygen tube (Fig. 14: 57, Col. 5: lines 60-65)  but does not teach coupling a resuscitation bag to an oxygen valve integrated into a distal end of the bellows.
Lau teaches a manual resuscitation device (Fig. 1, Abstract) and coupling an oxygen tube and a resuscitation bag to an oxygen valve integrated into a distal end of the bellows. (paragraph 24, Figs. 1 and 2)
It would have been obvious to a person of ordinary skill in the art to have modified Farmer in view of Halpern to have the oxygen valve integrated into the bellows so that oxygen can be mixed with ambient air before being delivered to the patient. (Paragraph 24)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 5, 8, 9, 11, 12-15 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 10-14, 10-7 and 19 of co-pending Application No. 16/127,596 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending limitation teach all the limitations of the claims in the instant application. 
The limitation of claim 1 is taught by claims 1 and 2 of the co-pending application.
The limitations of claim 3 are taught by claim 3 of the co-pending application.
The limitations of claim 4 are taught by claim 4 of the co-pending application.
The limitations of claim 5 are taught by claim 5 of the co-pending application.
The limitations of claim 8 are taught by claim 6 of the co-pending application.
The limitations of claim 9 are taught by claim 10 of the co-pending application.
The limitations of claim 11 are taught by claim 11 of the co-pending application.
The limitations of claim 12 are taught by claim 12 of the co-pending application.
The limitations of claim 13 are taught by claim 13 and 14 of the co-pending application.
The limitations of claim 15 are taught by claim 16 of the co-pending application.
The limitations of claim 17 are taught by claim 17 of the co-pending application.
The limitations of claim 19 are taught by claim 19 of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 3-6, 9-10, 12-16, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of claims 3-6, 9-10, 12-16 and 19 are not disclosed or rendered obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Examiner, Art Unit 3785